Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 11/18/2020 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the graphene layer is an alignment layer and an electrode for a liquid crystal device and no combination of the prior art can result in the currently claimed invention.  The examiner respectfully disagrees. Lee et al. (figures 1A-3) discloses a layer of liquid crystal on the layer of graphene (104B; see at least paragraph 0069).  Lee et al. (figures 1A-3) alsodiscloses the graphene-polymer layered composite may be useful for electrodes, electric devices (see at least abstract).  The examiner merely relies on Ahling (figures 5 and 8) for the teaching of wherein the layer of graphene is an alignment layer and an electrode for a liquid crystal device (see at least paragraphs 0059 and 0064).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Ahling in order to reduce device degradation and improve stability under conventional or high intensity radiation, and also simplify the liquid crystal display or device construction.
In addition, the applicant should note that the test for obviousness is not whether the features of the reference may be bodily incorporated into the other to produce the claimed subject mater but simply what the references make obvious to one of the ordinary skill in the art.  In re Bozek, 163 USPQ 545, (CCPA 1969); In re Richman, 165 USPQ 509, (CCPA 1970); In re Beckum, 169 USPQ 47, (CCPA 1971); In re Sneed, 710 F.2d 1544, 218 USPQ 385.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0070612) in view of Ahling (US 2010/0245954).
Regarding claim 1, Lee et al.
Lee et al. (figures 1A-3) discloses the layer of graphene is an alignment layer and an electrode for a liquid crystal device.  However, Lee et al. is silent regarding the layer of graphene is an alignment layer and an electrode for a liquid crystal device.  Ahling (figures 5 and 8) teaches wherein the layer of graphene is an alignment layer and an electrode for a liquid crystal device (see at least paragraphs 0059 and 0064).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Ahling in order to reduce device degradation and improve stability under conventional or high intensity radiation, and also simplify the liquid crystal display or device construction.
Regarding claim 3, Lee et al. (figures 1A-3) as modified by Ahling teaches .pi.-.pi. electron stacking; wherein the molecules of the layer of liquid crystals and the layer of graphene are aligned; and further comprising a uniform planar aligned state of the molecules of the layer of liquid crystals. 
The limitation, “.pi.-.pi. electron stacking; wherein the molecules of the layer of liquid crystals and the layer of graphene are aligned; and further comprising a uniform planar aligned state of the molecules of the layer of liquid crystals” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Lee et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 4, Lee et al. (figures 1A-3) as modified by Ahling teaches wherein the graphene and liquid crystal device is heated; wherein the graphene and liquid crystal device is cooled; wherein the layer of liquid crystals comprised liquid crystals in the isotropic phase before the step of heating the graphene and liquid crystal device, and wherein the layer of liquid crystals 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 5, Lee et al. (figures 1A-3) teaches a second layer of graphene on the layer of liquid crystal (104C). 
Regarding claim 6, Lee et al. (figures 1A-3) as modified by Ahling teaches wherein the affinity of phenyl rings with one another comprises .pi.-.pi. stacking and drives alignment of the layer of liquid crystal molecules and the layer of graphene. 
Regarding claim 7, Lee et al. (figures 1A-3) as modified by Ahling teaches wherein the layer of graphene is an electrode for switching the orientation of the layer of liquid crystal.
Regarding claim 8, Lee et al. (figures 1A-3) as modified by Ahling teaches wherein alignment of the liquid crystals is controlled by a voltage applied to the layer of graphene.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871